The opinion of the court was delivered by
Williams, Ch. J.
The decision in the case of Minkler v. Estate of Minkler, 14 Vt. 558, is, decisive of the question now before us, and the motion cannot be sustained.
That decision is so salutary in practice, to prevent the delaying of cases by motions filed here, after a judgment has been affirmed, and whén the effect must be to delay, and they will be made for delay, that we are not disposed to question its propriety, or to reexamine the statute; and we have no reason to reject the application of the rule in the present case, as we cannot see any very substantial merits on the part of the defendants. The defendants will, therefore, take nothing by their motion.